Exhibit 10.3

SECOND AMENDMENT TO
PORT OF DUBUQUE PUBLIC PARKING FACILITY
DEVELOPMENT AGREEMENT

This Second Amendment to Port of Dubuque Public Parking Facility Development
Agreement (the “Second Amendment”) is made as of this 6th day of August, 2007 by
and between the City of Dubuque, Iowa, a municipal corporation of the State of
Iowa (the “City”) and Diamond Jo, LLC (f/k/a DJ Gaming Company, LLC), a Delaware
limited liability company (“DJ”).

WHEREAS, the City and DJ are parties to a Port of Dubuque Public Parking
Facility Development Agreement dated as of February 5, 2007 (the “Original
Development Agreement”), as amended by that First Amendment to Port of Dubuque
Public Parking Facility Development Agreement approved by the City Council of
the City on May 21, 2007 (the “First Amendment”) (the Original Development
Agreement as amended by the First Amendment shall be referred to herein as the
“Development Agreement”); and

WHEREAS, City and DJ now desire to further amend the Development Agreement as
set forth herein.

NOW, THEREFORE, the City and DJ agree that the Development Agreement is hereby
amended to read as follows:

Section 1.               Section 1.2(5)(d) of the Development Agreement shall be
deleted and replaced with the following provision:

(d)            Upon acceptance of the Public Parking Facility by the City
Council and after payment by City of all costs for the design and construction
of the Public Parking Facility, City shall refund to DJ any balance in the
Escrow Fund, if any, and all interest earned on the Initial Advance.  Any
remaining proceeds of the Bonds described in Section 2.3 shall be applied as set
forth in the resolution of the City Council authorizing their issuance and
Section 2.3(4).

Section 2.               Section 2.3(4) of the Development Agreement shall be
deleted and replaced with the following provision:

(4)            Proceeds of the Bonds shall be applied only to the payment of
capitalized interest thereon (if necessary), debt service reserve funding, costs
of issuance, and the payment of the costs of the design and construction of the
Public Parking Facility, including the funding of a contingency amount equal to
10% of the fixed price, GMP for the Public Parking Facility as provided in
Section 1.2(5) above (the “Contingency Amount”).  The terms of the Bonds shall
provide in substance that the portion of the Bonds issued for the payment of the
costs of the design and construction of the Public Parking Facility, including
the funding of


--------------------------------------------------------------------------------


 

the Contingency Amount and including the Bonds issued  in anticipation of the
construction of the North Facade Alternate, plus any income earned thereon, and
not so used for that purpose, shall be used by the City to defease or call
Bonds.

Section 3.               Except as amended herein, all other terms and
provisions of the Development Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed on or as of the day first above written.

 

CITY OF DUBUQUE, IOWA

 

 

 

 

 

By:

/s/ Roy D. Buol

 

 

Roy D. Buol, Mayor

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ Jeanne F. Schneider

 

 

Jeanne F. Schneider, City Clerk

 

 

DIAMOND JO, LLC

 

 

 

 

 

By:

/s/ Natalie Schramm

 

Its:

Chief Financial Officer

 

 


--------------------------------------------------------------------------------